DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application is a 371 of PCT/CN2017/116874 12/18/2017.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 08/25/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant's election with traverse of Group I, claims 1-3, 18-20 directed to a method in the reply filed on 04/20/22 is acknowledged. The traversal is on the ground(s) 
of unity of invention. This is noted. However, the same restriction of invention grouping is valid for the unity of invention. The groups of inventions listed in the previous office action do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The common technical feature in all groups is the surfactant of claim 1. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art, Yang (WO 98/15345; IDS filed on 08/25/22; Please See 103 rejection below). The requirement is still deemed proper and is therefore made FINAL.
6.        Claims 4-17 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention. Claims 1-3, 18-20 are examined in this office action

Claim Rejections - 35 USC § 112
7.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.         Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 18 recites the limitation "said primary component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
           Claim 19 recites the limitation "said secondary component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
           Appropriate correction is required.
Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.       Claims 1-3, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 98/15345; IDS filed on 08/25/22). 

    PNG
    media_image1.png
    80
    400
    media_image1.png
    Greyscale
           Regarding claim 1, Yang discloses a surfactant in the emulsification process for transportation of crude oil and in the oil recovery composition (page 1, lines  9-14), wherein the surfactant is represented by formula (I) (claims 1-6):






    PNG
    media_image2.png
    323
    464
    media_image2.png
    Greyscale








    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale











    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
of these the preferred compound is:


                                                                                          (read on claimed primary component structure).
              Regarding the method of treating crude oil and contacting said crude oil with surfactant in an environment to produce a treated mixture, Yang discloses a surfactant in the emulsification process for transportation of crude oil and in the oil recovery composition, it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Yang by contacting said crude oil with surfactant in an environment to produce a treated mixture in the emulsification process for transportation of crude oil and in the oil recovery composition/process. 
         Regarding claim 2, Yang discloses the said surfactant further comprises secondary component of formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

                                                                                          (page 27, 2nd structure; read on claimed secondary component structure).        

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
          Regarding claim 3, Yang discloses the said surfactant comprises:



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
                                                                                                   (claim 6, read on claimed primary component structure) and


(page 27, 2nd structure; read on claimed secondary component structure), wherein
for R3  -R8D1R8-, R8 is C1-C10 alkyl, D1 is -N(R6)-, and R6 is H; read on claimed m=n+1.
           Regarding claim 18, Yang discloses the primary surfactant component is about 0.01 wt% (claim 1; 100 ppm), fall into instant claim range of 5 to 50,000 ppm.
           Regarding claim 19, Yang discloses the secondary surfactant component is about 0.01 wt% (claim 8; 100 ppm), fall into instant claim range of 5 to 50,000 ppm.
12.        Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang applied to claim 1 above and evidenced from Yu (Yu Y. et al, Prediction of wellbore temperature profiles during heavy oil production assisted with light oil, SPE 119526, 2009).
           Yang includes the features of claim 1 above.
           Regarding claim 20, Yang does not specifically disclose the temperature of the environment is between 100 0C - 300 0C. 
          However, Yang teaches the surfactant in the emulsification process for transportation of crude oil and in the oil recovery composition (page 1, lines  9-14). As evidenced from Yu, the most of the oil recovery wellbore featured at high temperature (130 0C) (introduction). Thus, it would have been obvious to one with ordinary skill, in the art at the time of invention, to perform in Yang the oil recovery at most common temperature (130 0C) with the surfactant composition. 

Conclusion
13.       Reference Ohmura (CN 1127158) was cumulative in nature to the above rejection and thus not set forth.   
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766